Citation Nr: 0944925	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The appellant entered service with the National Guard of 
served on a period of active duty for training from January 
1967 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that the claim was certified to the Board as 
entitlement to service connection for bilateral hearing loss.  
However, as the theory of entitlement is different for the 
left ear than for the right ear, i.e., the left ear hearing 
loss preexisted service and must be shown to have been 
aggravated by service whereas the right ear hearing loss must 
simply be shown to have been as a result of service, the 
Board has re-characterized the claims as shown above.  As 
this change in no way changes the evidentiary requirements 
for establishing entitlement, the Board finds that this 
change in no way prejudices the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that his current degree of hearing 
loss in both the right and left ears is the result of 
acoustic trauma in service, particularly from weapons fire.  
The Board finds that a remand is necessary so that the 
appellant may be afforded a VA examination. 

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the appellant's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that a February 2005 audiogram has not been 
interpreted, and the Board may not draw a medical conclusion 
based on its own interpretation of the audiogram.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Nevertheless, the report clearly 
shows that the appellant has some degree of hearing loss in 
each ear that requires amplification; thus, the Board 
concludes that the record shows that the appellant likely has 
a current disability of hearing loss in each ear.  

Additionally, the Board notes that the appellant is competent 
to describe the noise exposure he had in service and to say 
he has experienced hearing difficulty since that time.  
Hence, the second and third prongs listed above have also 
been met.  Accordingly, the Board determines that a VA 
examination in order to ascertain the existence and etiology 
of the appellant's right and left ear hearing loss is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the appellant for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
right and left ear hearing loss.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the appellant, the 
examiner should respond to the 
following:

a.	Interpret the February 2005 
private audiogram and provide the 
auditory threshold shown, in 
decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz.

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that any hearing loss the 
appellant demonstrates in the 
right ear is the result of 
acoustic trauma in service or is 
otherwise related to his military 
service?

c.	Is it at least as likely as not 
(50 percent probability or 
greater) that any hearing loss the 
appellant demonstrates in the left 
ear is the result of aggravation, 
that is an increase in severity, 
during service of a hearing loss 
in the left ear that preexisted 
service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claims should be 
readjudicated, to include all evidence 
received since the December 2006 
statement of the case.  If any claim is 
not resolved to the appellant's 
satisfaction, he and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


